Case 1:20-cr-00291-JEB Document9 Filed 01/25/21 Page 1of3

AO 199A (Rev. 06/19) Order Setting Conditions of Release Page lof ___ Pages

UNITED STATES District Court /LED
for the
JAN 25 2994

District of Columbia C)
erk, U.S Distri
, ct
| Bankruptcy Courts”
United States of America

Vv.
VICTOR RAMOS SANCHEZ
also known as
NASR

Defendant
‘ORDER SETTING CONDITIONS OF RELEASE

Case No. 20-cr-00291-JEB-1 "SEALED*

IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that

the court may impose.

The defendant must appear at: | appear by zoom date TBD
Place

on
Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
Case 1:20-cr-00291-JEB Document9 Filed 01/25/21 Page 2 of 3

AO 199B (Rev. 12/11) Additional Conditions of Release Page of Pages

ADDITIONAL CONDITIONS OF RELEASE

IP IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

( ) (6)

(*) (7)
(xX)

x

x
(  )
a)
( )
(  )
(  )
a)
a)
( )
(  )
( )
(  )
( )

(xX)

he defendant is placed in the custody of:

Person or organization

Address (only if above is an organization)

Cityand stale Tel. No.

who agrees to (a) supervise the defendant, (b) use every effort lo assure the defendant's appearance at all court proceedings, and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian’s custody,

Signed: _ _ — a
Custodian Date

The defendant must:

(a)
(b)
(c)
(d)
(c)
(1)

(g)

(h)

(i)

(i)
(k)
(1)
(in)

(n)

(0)

(p)

(q)

(1)
(s)

submit lo supervision by and report for supervision lo the Pre Trial Services weekly
telephone number (202) 442-1000 . no later than

continue or aclively seek employment.

continue or start an education program,

surrender any passport to: ——_ pre trial services

nol obtain a passport or other international travel document.
abide by the following restrictions on personal association, residence, or travel: stay away from Nzigha & Hannibal Kokayi

3583 13th St NWDC ee

avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
including:

gel medical or psychiatric treatment:

return to custody each also lock afier being released al o'clock for employment. schooling,

or the following purposes: “1 _

maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers

necessary.

nol possess a firearm, destructive device, or other weapon.

nol use alcohol ( ) at all ( ) excessively.

not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802. unless prescribed by a licensed

medical practitioner.

submit to Lesting for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random

frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited

substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited

substance screening or testing.

participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or

supervising officer,

participate in one of the following location restriction programs and comply with its requirements as directed,

( ) G) Curfew. You are restricted to your residence every day ( ) from to Lor ( yas
directed by the pretrial services office or supervising officer: or

( ) Gi) Home Detention. Youare restricted to your residence atall times except foremployment; education; religious services; medical,
substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
approved in advance by the pretrial services office or supervising officer: or

( ) ii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court,

submit lo location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program

requirements and instructions provided.

( ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or

supervising officer,

report as soon as possible, to the pretrial services olfice or supervising officer. every contact with law enforcement personnel, including

arrests, questioning, or traffic stops.

keep in contact with assigned FBI Agents
Case 1:20-cr-00291-JEB Document9 Filed 01/25/21 Page 3of 3

AW i99C (Rev 09/08) Advice of Penalties Page Pages

ADVICE OF PENALTIES AND SANCTIONS

PO THE DEPENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS;

Violating any of the foregoing conditions of release may resull in the immediate issuance of a warrant for your arrest, a
revocilion of your release, an order of detention, a forfeilure of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both. .

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
aud fora federal misdemeanor offense the punishment is an additional prison term of not more than one year, This sentence will be
cansecutive (i ¢, in addition lo) to any other sentence you receive,

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
lamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
lo intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifleen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony -- -you will be fined not more than $250,000 or imprisaned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both,

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted,

Acknowledgment of the Defendant

lL acknowledge that [ am the defendant in this case and that | am aware of the conditions of release. | promise to obey all conditions
of release, lo appear as directed, and surrender to serve any sentence imposed. | am aware of the penalties and sanctions set forth above,

waived due to pandemic/appeared via zoom

Defendant’s Signature

City and State

Directions to the United States Marshal

( ¥) The defendant is ORDERED released afler processing.
() The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the delendant
has posted bone and/or complied with all other conditions for release. If still in custody, the defendant must be produced betore
the appropriate judge at the time and place specified,

ie 1/25/2021

 

Jiidge Boasberg

Printed name and tlle

DISTRIBUTION: COURT DEFENDANT — PRETRIAL SERVICE US ATTORNEY US MARSHAL
